DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election of Group 1, claims 1-14 in the reply filed on November 29, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-14, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The newly added limitation “the temperature sensor is provided around a semi-circle of the inner tube positioned at an opposite side to the gas outlet in the second space,” is indefinite in that it is not clear what is meant by the phrase. It is not possible for the temperature sensor to be around the semi-circle of the inner tube. The Examiner for examining purposes is in interpreting “around  a semi-circle of the inner tube” to be “in a semi-circle of the inner tube”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-6, 9-12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Takagi et al, US Patent Application Publication 2014/0357058 A1.
Regarding claim 1, Takagi et al teaches a heat treatment apparatus 202 comprising: an inner tube 204 having a cylindrical shape and configured to accommodate a substrate (wafer); an outer tube 203 configured to cover an outside of the inner tube 204; a heater 207 provided around the outer tube 203; a gas supply pipe 233a-c extending along a longitudinal direction in the inner tube 204; an opening 204c formed in a side wall of the inner tube 204 that faces the gas supply pipe 233a-c; a gas outlet 231 connected to a position of the outer tube 203 different from a position of the opening 204c of the inner tube 204 in a circumferential direction; a first space extending in an anticlockwise direction between the inner tube 204 and the outer tube 203 from the opening 204c to the gas outlet 231 when viewed in a horizontal cross section; 

    PNG
    media_image1.png
    389
    460
    media_image1.png
    Greyscale

a second space extending in a clockwise direction between the inner tube 203 and the outer tube 204 from the opening 204c to the gas outlet, and having a length longer than that of the first space when viewed in the horizontal cross section (Figure 2); a temperature sensor 263 provided at a position shifted by a predetermined angle from the opening 204c in the circumferential direction of the inner tube 203 (Figure 2); and a controller 121 configured to control the heater 207 based on a detected value of the temperature sensor (Figure 3, Paragraphs 0070-0074).  
Takagi et al differs from the present invention in that Takagi et al does not teach that the temperature sensor is provided around a semi-circle of the inner tube positioned at an opposite side to the gas outlet in the second space, the semi-circle of the inner tube being defined by a line connected between the opening and the gas supply pipe when viewed in a horizontal cross section.
However, it was held that the rearrangement of parts is obvious (see In re Japikse 86 USPQ 70 and MPEP 2144.04(VI)C). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to rearrange the position of the temperature sensor of Takagi et al such that the temperature sensor is provided in a semi-circle of the inner tube positioned at an opposite side to the gas outlet in the second space, the semi-circle of the inner tube being defined by a line connected between the opening and the gas supply pipe when viewed in a horizontal cross section. 
Regarding claims 3 and 9, Takagi et al was discussed above, including the gas outlet 231 is connected to a position of the outer tube 203 corresponding to the position between the opening 204c and the gas supply pipe 233a-c in the circumferential direction of the inner tube and that the temperature sensor 263 is provided at the position shifted by the predetermined angle from the opening in a clockwise direction from the opening in the semi-circle of the inner tube positioned at an opposite side to the gas outlet in the second space.
Regarding claims 4 and 10, Takagi et al differs from the present invention in that Takagi et al does not teach that the predetermined 19/23angle is greater than 0 degree and equal to or less than 90 degrees.  However, it was held that the rearrangement of parts is obvious (see In re Japikse 86 USPQ 70 and MPEP 2144.04(VI)C). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to rearrange the position of the temperature sensor of Takagi et al such that the temperature sensor is provided in a semi-circle of the inner tube positioned at an opposite side to the gas outlet in the second space, the semi-circle of the inner tube being defined by a line connected between the opening and the gas supply pipe when viewed in a horizontal cross section, such that the predetermined angle is greater than 0 degree and equal to or less than 90 degrees.
Regarding claims 5 and 11, Takagi et al teaches a plurality of gas holes 248a is formed in the gas supply pipe 233a-c along the longitudinal direction. (Figure 1)
Regarding claims 6 and 12, Takagi et al teaches a plurality of substrates 200 is substantially horizontally accommodated in the inner tube 204 at predetermined intervals along a vertical direction.  (Figure 1)
Regarding claim 19, Takagi et al teaches that the amount of a gas discharged to the gas outlet through the second space is smaller than an amount of the gas discharged to the gas outlet through the first space. (Figure 2) The Examiner notes that the amount of gas flow through the spaces is proportional to the area of the space through which the gas can flow. The gas inlets 233a-e and the bump out in the inner tube for space 204a and 204b block the second space from the gas outlet. Therefore the amount of a gas discharged to the gas outlet through the second space is smaller than an amount of the gas discharged to the gas outlet through the first space.
Claims 7, 8, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Takagi et al as applied to claims 1, 3-6, 9-12 and 19 above, and further in view of  Endo et al, US Patent Application Publication 2008/0008566 A1.
	Takagi et al differs from the present invention in that Takagi et al does not teach that the temperature sensor includes a plurality of temperature detectors arranged along the longitudinal direction of the inner tube, or  that the temperature sensor is a thermocouple or a thermoresistor.  
	Endo et al teaches a temperature detection mechanism 90 includes a quartz pipe 94 that envelops a plurality of, e.g., five inner thermocouples 92A to 92E, (Figure 1, Paragraph 0072)
	The motivation for replacing the temperature sensor of Takagi et al with the temperature sensor of Endo et al is to provide an alternate and equivalent temperature sensor. Furthermore, it has been held that the simple substitution of one known element for another to obtain predictable results is obvious (see KSR International Co. v. Teleflex Inc.). 
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to replace the heat sensor of Takagi et al with the temperature sensor of Endo et al.
Response to Arguments
Applicant’s arguments, filed July 15, 2022, with respect to the 102 rejections of record have been fully considered and are persuasive.  The 102 rejections have been withdrawn. 
Applicant's arguments filed July 15, 2022 have been fully considered but they are not persuasive. Applicant clearly points out how Takagi et al and Nagatomi et al do not teach the claimed location of the temperature sensor.  However, Applicant does not discuss the 103 rejection of claims 3 and 9. Previous claims 3 and 9 require the claimed temperature sensor location. Thus, the newly amended claims are subject to the same rejection. The Examiner notes that In re Japikse the rearranged parts does not change how the part or apparatus function. If the claimed placement of the temperature sensor changes the function of the temperature sensor or apparatus, i.e. more accurate sensor readings, or other unexpected results can be used to overcome the 103 rejections.
The 103 rejections based on Nagatomi et al have been dropped because they do not provide any additional or different teachings, and if they were applied, would have resulted in an undue multiplication of references.  (See MPEP 707.07(g)).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited art teaches the technological background of the invention.  The cited art contains patents that could be used to reject the claims under 35 USC § 102 or 103.  These rejections have not been made because they do not provide any additional or different teachings, and if they were applied, would have resulted in an undue multiplication of references.  (See MPEP 707.07(g))    
US 2020/0024731; US 20220298642 A1; or JP 7113862 B2 are examples of references that could be used in place of Takagi et al to reject the claims of record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrie R Lund whose telephone number is (571)272-1437. The examiner can normally be reached 9 am-5 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jeffrie R Lund/Primary Examiner, Art Unit 1716